Case 2:18-cv-00195-SPC-NPM Document 131 Filed 01/21/20 Page 1 of 4 PageID 14413




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

 DERETHA MILLER, WILLIE BLANKS,
 and TAMBITHA BLANKS, individually, and
 on behalf of a class of persons similarly situated,

        Plaintiffs,

 v.                                                           Case No. 2:18-cv-195-SPC-NPM

 THE CITY OF FORT MYERS, a Municipality,
 MAYOR RANDALL P. HENDERSON, JR., and
 SAEED KAZEMI, in their official capacities,

       Defendants.
 _______________________________________/

                      DEFENDANTS’ MOTION FOR EXTENSION OF TIME
                           TO FILE MOTION UNDER RULE 54(d)

        The City of Fort Myers (the “City”), Mayor Randall P. Henderson, Jr., and Saeed Kazemi

 (together, “Defendants”) respectfully request a thirteen-day extension of time to file a motion for

 the recovery of their fees and costs as provided in Rule 54(d), Federal Rules of Civil Procedure,

 and Local Rule 4.18. To be clear, Defendants do not seek to recover a monetary award of fees or

 costs from the Plaintiffs in this case. Defendants file this motion in an abundance of caution

 because, in response to Plaintiffs’ motion seeking fees and costs [Doc. 130], Defendants will likely

 contend (among other points) that any such award should be set off by litigation costs that the City

 has incurred. Defendants request this extension of time only to the extent the Court construes this

 proposed setoff as a request for affirmative relief.

        By way of background, on January 6, 2020, the Court granted summary judgment in

 Defendants’ favor on Plaintiffs’ remaining federal claim. [Doc. 128]. On January 20, 2020,

 Plaintiffs filed a motion for an award of fees and costs pursuant to 42 U.S.C. § 6972(e). [Doc.
Case 2:18-cv-00195-SPC-NPM Document 131 Filed 01/21/20 Page 2 of 4 PageID 14414




 130]. This statute permits a court to award reasonable costs and fees to the prevailing party,

 “whenever the court determines such an award is appropriate.” 42 U.S.C. § 6972(e). Defendants

 will explain that such an award is inappropriate in this case. Having reviewed Plaintiffs’ motion,

 Defendants will also likely contend that any such award should be subject to a set off of fees and

 costs the City was forced to incur notwithstanding the removal of the lime residual.1 To the extent

 the Court construes this setoff argument as a request for affirmative relief, i.e., an award of the

 City’s own attorney’s fees and costs, Defendants request that the Court extend Defendants’

 deadline to file a motion for fees and costs.

          Because of the federal holiday, any motion for fees and costs is due Tuesday, January 21,

 2020. Defendants request an extension through Monday, February 3, 2020, coinciding with their

 deadline to respond to Plaintiffs’ motion, in which to file a request for fees and costs to the extent

 the Court construes Defendants’ response as requesting affirmative relief. The Court may properly

 enlarge this deadline. See, e.g., Bergen v. Comm’r of Soc. Sec., 454 F.3d 1273, 1278 n.2 (11th Cir.

 2006).




 1
  As noted, Defendants do not intend to recover fees or costs in excess of this set off should the
 Court award any fees or costs to Plaintiffs.


                                                   2
Case 2:18-cv-00195-SPC-NPM Document 131 Filed 01/21/20 Page 3 of 4 PageID 14415




                                Local Rule 3.01(g) Certification

        Undersigned counsel has conferred with Plaintiffs’ counsel, and Plaintiffs oppose the relief

 sought in this motion.


  Respectfully submitted,

  /s/ Grant W. Alley                                 /s/ Patrick M. Chidnese
  Grant W. Alley, Esq.                               Joseph H. Varner, III, Esq.
  Florida Bar No. 967386                             Florida Bar No. 394904
  CITY OF FORT MYERS                                 Stacy D. Blank, Esq.
  Post Office Box 2217                               Florida Bar No. 772781
  Fort Myers, FL 33902                               Patrick M. Chidnese, Esq.
  Telephone: (239) 321-7050                          Florida Bar No. 089783
  Facsimile: (239) 344-5916                          HOLLAND & KNIGHT LLP
  galley@cityftmyers.com                             100 N. Tampa St., Suite 4100
  tcramer@cityftmyers.com                            Tampa, FL 33602-3644
                                                     Telephone: (813) 227-8500
  Trial Counsel for the City of Fort Myers           Facsimile: (813) 229-0134
                                                     joe.varner@hklaw.com
                                                     stacy.blank@hklaw.com
                                                     patrick.chidnese@hklaw.com

                                                     Trial Counsel for the City of Fort Myers




                                                 3
Case 2:18-cv-00195-SPC-NPM Document 131 Filed 01/21/20 Page 4 of 4 PageID 14416




                                    CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on January 21, 2020, I electronically filed the foregoing with

 the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

 filing to all parties of record, including:



  Ralph Brookes, Esq.                               Gary A. Davis, Esq.
  Ralf Brookes Attorney                             James S. Whitlock, Esq.
  1217 E. Cape Coral Parkway #107                   Davis & Whitlock, P.C.
  Cape Coral, FL 33904                              21 Battery Park Ave., Suite 206
  Ralf@RalfBrookesAttorney.com                      Asheville, NC 28801
  RalfBrookes@gmail.com                             gadavis@enviroattorney.com
                                                    jwhitlock@enviroattorney.com


                                                    /s/ Patrick M. Chidnese
                                                    Attorney




                                                4
